IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH T. DEMASCOLO,                      : No. 651 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES INC.,          :
AND BRENNTAG NORTHEAST, INC.,             :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.